Title: James Madison to Arthur S. Brockenbrough, 24 November 1827
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr. 24. 1827
                            
                        
                         
                        I have received your letter of the 19th. inst: For an answer, I refer to the communication you will receive
                            from Genl. Cocke, which will make known our views on the subject of it. With friendly respects 
                        
                        
                            
                                James Madison
                            
                        
                    